r




                                                       R-67


             EATTOWNEY.GENERAL
                      QF   TEXAS




                       January 31: 1947

    Hon, t;has,A* Tosch            Opinion No, V-67
    County Auditor
    Dallas County                  He:   Authority of consta-
    Dallas, Texas                        ble of Precinct No,
                                         1, Dallas County, to
                                         employ more than five
                                         (5) deputies,
    Dear Mr= Toscha

                Your recent request for an opinion is sub-
    stantially as follows:
               "Can the Constable of Precinct No.
         E of Dallas tiounty,Texas, employ more
         than Sive deputies under present StatUt05l
               "The applicable statutes are Arti-
         cles 3902 and 6879a of the Hevised Civil
         Statutes of the State of Texas. Precinct
         No, 1, according to the 1940 Federal Cen-
         sus, has within its confines a great por-
         tion of the,City of Dallas, together with
         the separate cities of Highland Park and
         University Park, The population of these
         cities is as follows:
           "City of Dallas within Precinct
            No, I a
            city of Highiand'Park 1 1 1 1 216,921
                                           10,288
            city of University Park c a 0  14,458
               "The Constable of Precinct NO, 1 of
         Dallas County has heretofore been allowed
         five deputies on the basis of the popula-
         tion of the City of Dallas within the pre-
         cinct being in excess of 40,000, The
         present constable has raised the question
         as to whether or not he is entitled to ap-
         point four additional deputies, two for
         the City of University Park and two for
         the City of Highland Park, since these last
         two mentioned cities are separate municf-
         palftfes and each has a population of more
Ron, Chas, A, Tosoh - Page 2   (V-67)


     than 8+000 and less than 40,000 and are
     wholly within the eonfines of Precinct
     No, Lo”
            We have comluded that the opinion rendered
by the District Attorney of Dallas COunty, and SnOlQS6d
with your request? is correc%,
            Article 3902, VernohVs Amotated    Civil Stat-
utes, provides fn part as follows
           “Whenever any district, county or
     preoincl officer shall require the ser-
     vices of deputies, assistants or clerks
     in the performance of his duties he shall
     apply to the County Commissioners3 Court
     of hfs county for authority to appoint
     such deputies, assistants or clerks, stat-
     ihg by sworn application the number need-
     ed, the position to be filled and the a-
     mount to be paid, Said apPlfcati+onshall
     be aeoompanieelby a statement showing the
     probable receipts from fees, aommfssicpns
     and compensation to be coLlected by safd
     office during the fiscal yeap and the
     probable disbursements which shall.fn-
     elude all salaries an.dexpenses of said
     office; and said court shall make its or-
     Deb au%horizi,ugthe appointment of such
     deputies, assistants and clerks and fix
     the compensation to be paid them within
     the Pititatlons herein prescribed and de-
     termine the number to be appointed as in
     the discretion of eafd court lnaybe Prep-
     .r; e c on
           APtfole 6879a, V,AoC,So, PriMdee    fn Part as
follows:
           TSec..1, The duly eleoted Oonstable
     in eaoh Justice Preofnct having a city or
     town of less than eight thousand (8,000)
     poPuEatfon aecordiag to the pmcedfa($ Fed-
     eral Census may appoint one (1) Deputy and
     no mope; and each Justfoe’Preofnct having
     a city or tewn of eight %housand(S,Wb)
     ana less than ferty thousand (4O,QQO% PeP-
     ~atiea aaaesding ta the re@edfng Pedeixl
     6~Ltsuemay appd.lb%%WQ (2% Deputies and no
     aWe; an8 in eaoh Justice Psecfnot havfn$
Hon. Chas. A, Tosch - Page 3   (V-67)


      a town or city of forty thousand (40,000)
      population or more according to the pre-
      ceding Federal Census may appbint five (5)
      Deputies and no more, and each and every
      instance said Deputy Constables shall qual-
      ify as required of Deputy Sheriffsem
            An examination of the General Laws of Texas
reveals that Article 6879a is an amendment to Article
3902, having been enacted May 27, 1931,$by the 42nd Leg-
islature, Chapter 280, Page 503, said amendment not af-
fecting the provisions of Article 3902 except to provide
for the number of deputies that may be appointed (State
vs, John&on, 52 3, W. 26 110,)
            In construing Article 6879a it is not be-
lieved that the Act evidences any legislative intent
that the provisions of such Act be cumulative, but on
the contrary, it seems that the appointment of deputies
for constables is governed solely by the populatien of
the largest town or city within such preoinot.
            In view of the foregoing authorities, it is
the opinion of this Department that the eonstable of Pre-
cinct No, 1, Dallas County, Texas, is authorized to ap-
point five deputies, and no more, protided such appoint-
ments are in conformity with the provisions of Artiole
3902 and'Article 6879a, Vernon's Annotated Civil Stalntes
of Texas, Therefore, your question should be answered
in the negative.
                         SUMMARY
            The Constable of Preoinct No. 1, Dallas
      County, Texas, may appoint five (5) deputy con=-
      stables and no more, pursuant to the pravisions
      of Article 3902 and Article 6871)aof Vernon's
      Annotated Civil Statutes,
                                   Yours very truly
                                             .
%W:djm:wb                      ATTORNEY ClcNERALOF TBXAS
APPROVED JAN 31, 1947

                               BY
                                    Assistant
APPROVED OPINION COMMITTEE
BY F, D, CFUIRMAN